PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZHANG et al.
Application No. 15/556,446
Filed: September 7, 2017
Attorney Docket No.: ZP000138A
For: PORCINE EPIDEMIC DIARRHEA VIRUS STRAINS AND IMMUNOGENIC COMPOSITIONS THEREFROM
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 30, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers mailed November 13, 2020, which set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was timely obtained. Accordingly, the application became abandoned on January 14, 2021. A Notice of Abandonment was mailed March 29, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has supplied (1) Amendment and Response, along with Replacement Drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121(d), (2) the petition fee of $2100.00 and (3) the required statement of unintentional delay have been received.

The above-noted Replacement Drawings have been reviewed and accepted by the Examiner.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S.. 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988). Since the $3160.00 extension of time fee submitted on March 30, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be refunded to petitioner’s deposit account in due course.


The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a request to change the address of record should be filed. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.  

This application is being referred to the Office of Data Management for processing into a patent.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	VYACHESLAV VASILYEV
	ZOETIS LLC
	333 PORTAGE STREET
	KALAMAZOO, MI 49007